UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Commission file number 001-11460 NTN Buzztime, Inc. (Exact name of registrant as specified in its charter) DELAWARE 31-1103425 (State of incorporation) (I.R.S. Employer Identification No.) 5, CARLSBAD, CALIFORNIA (Address of principal executive offices) (Zip Code) (760) 438-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESx NO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨ NOx As of November 10, 2010 the registrant had outstanding 60,730,139 shares of common stock, $.005 par value per share. NTN BUZZTIME, INC. AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS Item Page PART I 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 (unaudited) andDecember 31, 2009 1 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 3. Quantitative and Qualitative Disclosures About Market Risk 19 4. Controls and Procedures 19 PARTII 1. Legal Proceedings 19 1A. Risk Factors 19 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 3. Defaults Upon Senior Securities 19 4. (Removed and Reserved) 20 5. Other Information 20 6. Exhibits 20 Signatures 21 PART I ITEM1.Financial Statements. NTN BUZZTIME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value amount) September 30, December 31, ASSETS (unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $295 and $321, respectively Investments available-for-sale (Note 6) Prepaid expenses and other current assets Total current assets Broadcast equipment and fixed assets, net Software development costs, net of accumulated amortization of $1,461 and $1,197, respectively (Note 5) Deferred costs Goodwill (Note 4) Intangible assets, net (Note 4) Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Sales taxes payable Obligations under capital lease - current portion Deferred revenue Other current liabilities 89 Total current liabilities Sales taxes payable, excluding current portion - Obligations under capital leases, excluding current portion Deferred revenue, excluding current portion 87 82 Other liabilities Total liabilities Commitments and contingencies (Notes 11 and 12) Shareholders' Equity: Series A 10% cumulative convertible preferred stock, $.005 par value per share, $161 liquidation preference, 5,000 shares authorized; 161 shares issued and outstanding at September 30, 2010 and December 31, 2009 1 1 Common stock, $.005 par value per share, 84,000 shares authorized; 60,730 and 60,359 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Treasury stock, at cost, 503 shares at September 30, 2010 and December 31, 2009 ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (Note 13) Total shareholders' equity Total shareholders' equity and liabilities $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 NTN BUZZTIME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three months ended September 30, Nine months ended September 30, Revenues $ Operating expenses: Direct operating costs (includes depreciation and amortization of $644 and $570 for the three months ended September 30, 2010 and 2009, respectively, and $1,898 and $1,573 for the nine months ended September 30, 2010 and 2009, respectively) Selling, general and administrative Depreciation and amortization (excluding depreciation and amortization included in direct operating costs) Total operating expenses Operating income (loss) Other (expense) income, net ) ) Income (loss) before income taxes ) ) ) (Provision) benefits for income taxes ) 9 ) (4 ) Net income (loss) $ $ ) $ ) $ ) Net income (loss) per common share - basic $ $ ) $ ) $ ) Net income (loss) per common share - diluted $ $ ) $ ) $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 NTN BUZZTIME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine months ended September 30, Cash flows provided by (used in) operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts 94 Gain on contract termination ) - Stock-based compensation Loss from disposition of equipment and capitalized software Changes in assets and liabilities: Accounts receivable ) ) Prepaid expenses and other assets (4
